Citation Nr: 0022695	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-27 979	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
rating for service-connected duodenal ulcer disease, 
postoperative vagotomy, antrectomy and Billroth I 
anastomosis, currently evaluated as 20 percent disabling.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected duodenal ulcer disease, 
postoperative vagotomy, antrectomy and Billroth I 
anastomosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to April 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA), 
Regional Office (RO), that awarded an increased disability 
rating of 40 percent for service-connected duodenal ulcer 
disease, postoperative vagotomy, antrectomy and Billroth I 
anastomosis.  The 40 percent disability rating was thereafter 
reduced to 0 percent by means of a May 1999 rating decision, 
effective from August 1, 1999.  In July 1999, the RO assigned 
a 20 percent disability rating for the service-connected 
condition, effective from August 1, 1999.  The RO in New 
Orleans, Louisiana, currently has jurisdiction over the case.


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  In his June 1996 substantive appeal, he 
requested a hearing before a member of the Board at the RO.  
In a June 1999 Statement in Support of Claim, he notified the 
RO of his new mailing address.  However, the April 2000 
letter notifying the veteran of his May 2000 hearing before a 
member of the Board was mailed to him at an incorrect, 
previous address.  He apparently failed to report for the May 
2000 hearing, as he did not receive notice.  Accordingly, 
while the Board sincerely regrets the delay, in order to 
afford the veteran due process the case must be remanded to 
the RO for an appropriate hearing to be scheduled.

The claims are REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling Member of the Board in 
accordance with applicable law.  Notify 
him of this hearing at his most recent 
address of record, as discussed above.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


